Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 04, 2021 has been entered. Claims 1, 3-10, 12-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al (US 2012/0291933) in view of Boon et al. (US 4,874,670).
Regarding claim 1, Tanno discloses that, as illustrated in Fig. 2, a method of preparing a  tire comprising the steps of:
(i)	providing a cured tire (Fig. 2, item T; [0008]), the cured tire including a first bead (Fig. 2, item 3), as second bead (Fig. 2, item 3), a carcass (Fig. 2, item 2) extending from the first bead to the second bead;
(iii)	directly applying a dampening member (Fig. 2, item 20) to the air barrier layer (Fig. 2, item 4).	
Tanno does not specifically disclose the relationship of the carcass and the bead portion in the tire like disclosed in Fig. 1 in the teachings of the applicant, an innerliner layer disposed interior to the carcass layer and applying an air barrier composition directly to at least a portion of the innerliear layer of the cured tire. 
In the same field of endeavor, tire, Boon discloses that, as illustrated in Fig. 1, carcass 12 may be reinforced with one or more cords 14 and belt 15. The cord 14 extends around beads 16 and terminates at ends 17 in the tire sidewalls. A cured rubber inner liner 18 may be adhered to the inner surface of the carcass 12 (col. 3, lines 61-65). A thin air barrier coating 20 according to this invention covers the entire inner surface of the tire 10. Coating 20 is a radiation cured elastomer obtained on curing a radiation curable composition as above described. This coating is adhered to inner liner 18 (directly) or directly to the inner surface of carcass 12 (col. 4, lines 7-13). Fig. 3 is a schematic flow diagram of a first process according to this invention, in which a photocurable coating is applied to an inner surface of a cured tire (col. 3, lines 44-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanno to incorporate the teachings of Boon to provide that a cured tire having the first and second beads, an innerliner layer disposed interior to the carcass layer and directly applying an air barrier composition to a portion of the innerliner layer of the cured tire. Doing so it would be possible to have lower air permeability, lower weight, and lower cost to the cured tire, as recognized by Boon (col. 4, lines 38-54).
Regarding claims 3-4, Tanno discloses that, examples of the affixture 20 include noise absorbing members (dampening members) from polyurethane foam ([0038], lines 1-2).
Regarding claims 6-7, Tanno discloses that, as described above, the resin layer (the air barrier composition) is constituted from a thermoplastic resin or a thermoplastic elastomer composition in which an elastomer is dispersed in a thermoplastic resin. Particularly, when forming the resin layer throughout an entirety of the tire inside surface as an air penetration preventing layer, a thermoplastic elastomer composition is preferably used as the constituent material of the resin layer ([0058]). Thus, Tanno discloses that the air barrier composition includes a phase polymeric layer having low permeability to air. Tanno also discloses that the air barrier composition includes a phase-separated blend of elastomer and thermoplastic resin.
Regarding claim 9, Tanno discloses that, as illustrated in Fig. 2, the fastener 11 is used to attach an arbitrary affixture 20 (e.g. dampening member) to the inside surface of the pneumatic tire T. Specifically, a second fastener 21 that pairs with the fastener 11 is attached to the affixture 20, and the affixture 20 is attached to the tire inside surface via mutual engaging of this pair of fasteners 11 and 21 ([0037]). Thus, Tanno discloses that, the dampening member is devoid of the use of an adhesive other than the air barrier layer. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanno et al. and Boon et al. (US 4,874,670) as applied to claim 1 above, further in view of Sandstrom et al. (US 2011/0308705).
Regarding claim 5, Tanno in the combination does not explicitly disclose that the dampening member is a foamed silicone rubber. In the same field of endeavor, tire, Sandstrom discloses that, the foam noise damper 45 is fixed to the inside of the innerliner radially inward of the tread, as shown in Fig. 5. … For example, silicone rubber foam and the like can be used ([0054]). The claimed foamed silicone rubber would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.    
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanno et al (US 2012/0291933) and Sandstrom et al. (US 2011/0308705) as applied to claim 1 above, further in view of Dubos et al (US Patent No. 8,534,331).
Regarding claim 8, the combination of Tanno et al and Sandstrom discloses that the method of preparing a tire having the dampening members. However, the combination does not explicitly disclose that the air barrier composition includes a first phase with polyurethane and a second phase with a polysulfide elastomer. In the same field of endeavor, tire, Dubos discloses that, wherein the inner sealant layer is comprised of: (B) polyurethane; and wherein the air permeation resistant film is comprised of thermoplastic material containing a dispersion of elastomer domains; … wherein the elastomer domains are optionally comprised of at least sulfur curable diene-based elastomer (e.g. polysulfide rubber) (col. 2, lines 30-40). Thus, Dubos discloses that, the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Dubos to provide that the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. Doing so would be possible to promote a resistance to its rupturing caused by a penetrating object, as recognized by Dubos (col. 2, lines 1-6).
Claims 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al (US 2012/0291933) in view of Boon et al. (US 4,874,670).
Regarding claim 10, Tanno discloses that a pneumatic tire includes (i) a tread (Fig. 1, item 1); (ii) a carcass (Fig. 2, item 2); (iv) an air barrier layer (Fig. 2, item 4) directly disposed on at least a portion of the carcass; and (v) a dampening member (Fig. 2, item 20) directly disposed on the air barrier layer. Because the tire is cured as illustrated in Fig. 2 ([0008]), when the dampening member 20 is attached to the inner surface of the tire the composition of the dampening member is not sulfur crosslinked to the inner surface of the tire (As illustrated in Fig. 2, the fastener 11 is used to attach an arbitrary affixture 20 (for example, noise absorbing members ([0038], lines 1-2)) to the inside surface of the pneumatic tire T ([0037], lines 1-3)). 
Tanno does not specifically disclose an innerliner layer disposed interior to the carcass layer and applying an air barrier composition to a portion of the innerliner layer of the cured tire. In the same field of endeavor, tire, Boon discloses that, as illustrated in Fig. 1, carcass 12 may be reinforced with one or more cords 14 and belt 15. The cord 14 extends around beads 16 and terminates at ends 17 in the tire sidewalls. A cured rubber inner liner 18 may be adhered to the inner surface of the carcass 12 (col. 3, lines 61-65). A thin air barrier coating 20 according to this invention covers the entire inner surface of the tire 10. Coating 20 is a radiation cured elastomer obtained on curing a radiation curable composition as above described. This coating is adhered to inner liner 18 (directly) or directly to the inner surface of carcass 12 (col. 4, lines 7-13). Fig. 3 is a schematic flow diagram of a first process according to this invention, in which a photocurable coating is applied to an inner surface of a cured tire (col. 3, lines 44-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanno to incorporate the teachings of Boon to provide that a cured tire having the first and second beads, an innerliner layer disposed interior to the carcass layer and applying an air barrier composition to a portion of the carcass layer of the cured tire. Doing so it would be possible to have lower air permeability, or lower weight and cost, or both to the cured tire, as recognized by Boon (col. 4, lines 38-54). 
Regarding claim 12, Tanno discloses that, examples of the affixture 20 include noise absorbing members (dampening members) from polyurethane foam ([0038], lines 1-2).
Regarding claim 14, Tanno discloses that, as described above, the resin layer (the air barrier composition) is constituted from a thermoplastic resin or a thermoplastic elastomer composition in which an elastomer is dispersed in a thermoplastic resin. Particularly, when forming the resin layer throughout an entirety of the tire inside surface as an air penetration preventing layer, a thermoplastic elastomer composition is preferably used as the constituent material of the resin layer ([0058]). Thus, Tanno discloses that the air barrier composition includes a phase polymeric layer having low permeability to air. Tanno also discloses that the air barrier composition includes a phase-separated blend of elastomer and thermoplastic resin.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanno et al. and Boon et al. (US 4,874,670) as applied to claim 1 above, further in view of Sandstrom et al. (US 2011/0308705).
Regarding claim 13, Tanno in the combination does not explicitly disclose that the dampening member is a foamed silicone rubber. In the same field of endeavor, tire, Sandstrom discloses that, the foam noise damper 45 is fixed to the inside of the innerliner radially inward of the tread, as shown in Fig. 5. … For example, silicone rubber foam and the like can be used ([0054]). The claimed foamed silicone rubber would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanno et al and Boon as applied to claim 10 above, further in view of Dubos et al (US Patent No. 8,534,331).
Regarding claim 15, the combination discloses that the method of preparing a tire having the dampening members. However, the combination does not explicitly disclose that the air barrier composition includes a first phase with polyurethane and a second phase with a polysulfide elastomer. In the same field of endeavor, tire, Dubos discloses that, wherein the inner sealant layer is comprised of: (B) polyurethane; and wherein the air permeation resistant film is comprised of thermoplastic material containing a dispersion of elastomer domains; … wherein the elastomer domains are optionally comprised of at least sulfur curable diene-based elastomer (e.g. polysulfide rubber) (col. 2, lines 30-40). Thus, Dubos discloses that, the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Dubos to provide that the air barrier composition includes a first phase with a polyurethane and a second phase with polysulfide elastomer. Doing so would be possible to promote a resistance to its rupturing caused by a penetrating object, as recognized by Dubos (col. 2, lines 1-6). 	 
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that in the teachings of Tanno, the fastener 11 and the second fastener 21 serve to connect the affixture 20 such that the affixture 20 is not directly applied on the resin layer 4, it is not persuasive. For one of ordinary skill in the art, it is understandable that when the air barrier directly or indirectly is attached to the innerliner layer of the cured tire, there is an attaching media or agent or something between the air barrier and the innerliner layer to secure the attachment. This was previously recited in cancelled claim 2 already, and must be considered in interpreting an appropriate interpretation of “directly” applying.
Regarding arguments in claim 1 that the person of ordinary skill would not have combined Boon with Tanno because Boon prefers applying the radiation curable composition having low air permeability to an uncured substrate, particularly to a green tire, it is not persuasive. In the teachings of Boon, it is clearly shown that, as illustrated in Fig. 3, the tire 10a (col. 3, lines 44-46) used to coat with photocurable composition is a cured tire not a green tire. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

         
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742